     Case 3:18-cv-00346 Document 29 Filed on 02/05/20 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                          UNITED STATES DISTRICT COURT                           February 05, 2020
                           SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                              GALVESTON DIVISION

PATRICIA AND TORBEN ROSENDAHL,  §
                                §
     Plaintiff,                 §
VS.                             §               CIVIL ACTION NO. 3:18-cv-00346
                                §
WRIGHT NATIONAL FLOOD INSURANCE §
COMPANY,                        §
                                §
     Defendant.                 §


                                        ORDER

      On February 4, 2020, the parties filed a Joint Stipulation of Dismissal with Prejudice

(Dkt. 25) pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

      Accordingly, it is hereby ORDERED that all claims asserted against any party in

the above-captioned lawsuit are DISMISSED WITH PREJUDICE to their being re-filed.

      Each party shall bear its own attorneys’ fees and costs.

      THIS IS A FINAL JUDGMENT.

      SIGNED on Galveston Island this 5th day of February, 2020.


                                         ______________________________________
                                                JEFFREY VINCENT BROWN
                                             UNITED STATES DISTRICT JUDGE
